DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered. 
Response to Arguments
Applicant argues in the response filed 02/07/2022 that the new figures filed 02/07/2022 would overcome the previous drawing objections. The drawings objections have been withdrawn.   The applicant argues the claim amendments to claim 20 would overcome the 112 rejection. The 112 rejection has been withdrawn.
The applicant further argues that prior art Grafton does not disclose the new limitations with respect to the core comprises fibers that consist of collagen fibers. The rejections with respect to Grafton have been withdrawn. 
New rejections with respect to Koob have been made below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, 14, 15, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2014/0172096 to Koob.
As to claim 1, Koob discloses a construct comprising a first layer (20, figure 7a) comprising a first plurality of fibers (paragraph 72), the first layer forming a core of the construct (paragraph 72, 77, figure 7a how the yarn 10y is braided around the suture 20 can allow the sutures 20 to be the core), wherein the first plurality of fibers consists of collagen fibers and the core comprises fibers that consist of collagen fibers (paragraph 72, figure 7a), a second layer comprising a second plurality of collagen fibers (10y, paragraph 65), wherein the second plurality of collagen fibers are braided (paragraph 63-65) and the second layer surrounds the core of the construct (figure 7a,10, paragraph 69), wherein the construct has a diameter in a range of about 0.1 to 1 mm (paragraph 68, the thickness, or diameter can be between 0.1-1 mm, alternatively the embodiment of paragraph 74 will be able to read on the construct having a diameter in the range of 0.1 to 1 mm based on width is less than 5 times the size of suture 20). Of note: multiple embodiments or ways of constructing layers 20 and 10y seem to be able to read on the claimed limitations of having a core consisting of collagen fibers and a second layer comprising collagen fibers surrounding the core.  
As to claim 3, Koob discloses each collagen fiber of the first plurality of fibers extend substantially parallel to each other along a longitudinal axis of the first layer (paragraph 72).
As to claim 4, Koob discloses the first plurality of collagen fibers comprises a first plurality of braided collagen fibers (paragraph 72), and the second plurality of collagen fibers comprises a second plurality of braided collagen fibers (paragraph 65).
As to claim 7, Koob discloses the first plurality and/or second plurality of braided collagen fibers comprises paired or non-paired collagen fibers (paragraph 65, 72). Based on the collagen used, and pattern used, the fibers can be a pair of fibers or non-paired fibers. 
As to claim 8, Koob discloses the collagen fibers in the first and/or second plurality of braided collagen fibers are arranged in an alternating braid pattern (paragraph 65, 72, the braid pattern can be alternating braid pattern in that the weft yarn alternates the direction as viewed in the figures).
As to claim 14, Koob discloses the construct comprises about 10 to about 60 collagen fibers (paragraph 73).
As to claim 15, Koob discloses the construct has a diameter in range of about 0.1 to about 0.5 mm (paragraph 68, 74)
As to claim 18, Koob discloses a coating (paragraph 67, 91) applied to the first plurality of fibers and/or to the second plurality of collagen fibers.
As to claim 19, Koob discloses a method of manufacturing a construct, the method comprising providing a first plurality of fibers (20, paragraph 72), wherein the first plurality of fibers consists of collagen fibers (paragraph 76), braiding a second plurality of collagen fibers (10y) around the first plurality of fibers and the second plurality of collagen fibers surround fibers consisting of collagen fibers (paragraph 76, 85) thereby forming the construct (paragraph 85), wherein the construct has a dimeter in a range of about 0.1 to 1 mm (paragraph 68, 74).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0172096 to Koob in view of U.S. Patent Publication 2005/0033362 to Grafton.
As to claim 2, Koob discloses the device above but is silent about the needle attached to at least one end of the construct.
Grafton discloses a similar device (braided collagen construct, abstract) having a needle attached to an end of a construct (18, paragraph 35, figure 4b) for the purpose of having the construct pre-packaged with a needle for ease of attaching the construct to tissue. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the needle of Grafton with the construct of Koob in order for having the construct pre-packaged with a needle for ease of attaching the construct to tissue.
Claim 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0172096 to Koob in view of U.S. Patent 6,045,571 to Hill. 
As to claims 5, 6, Koob discloses the device but is silent about the first plurality and/or second plurality of braided collagen fibers are braided in a repeating braid pattern in which each collagen fiber of the respective first and/or second plurality of braided collagen fibers passes over only one/two collagen fiber and under only one/two collagen fiber. 
Hill teaches a similar device (braided cord with multiple layers, abstract) having a first plurality and/or second plurality of braided collagen fibers are braided in a repeating braid pattern in which each collagen fiber of the respective first and/or second plurality of braided collagen fibers passes over only one (or two for claim 6) collagen fiber and under only one (or two for claim 6) collagen fiber(s) (col. 4 ll. 15-28) for the purpose of using a standard braiding pattern that is known in the industry. It would have been obvious to one of ordinary skill in the device to one of ordinary skill in the device to use braiding pattern of Hill with the device of Koob in order for using a standard braiding pattern that is known in the industry. 
Claims 5, 9-12, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0172096 to Koob in view of U.S. Patent Publication 2006/0155328 to Foerster. 
As to claim 5, Koob discloses the device above but above but is silent about the first plurality and/or second plurality of braided collagen fibers are braided in a repeating braid pattern in which each collagen fiber of the respective first and/or second plurality of braided collagen fibers passes over only one collagen fiber and under only one collagen fiber. 
Foerster teaches a similar device (braided suture with multiple layers, abstract) having a first plurality and/or second plurality of braided collagen fibers are braided in a repeating braid pattern in which each collagen fiber of the respective first and/or second plurality of braided collagen fibers passes over only one collagen fiber and under only one collagen fiber (figure 3, paragraph 26, 9, 5) for the purpose of using a standard braiding pattern that is known in the industry. It would have been obvious to one of ordinary skill in the device to one of ordinary skill in the device to use braiding pattern of Foerster with the device of Koob in order for using a standard braiding pattern that is known in the industry. 
As to claims 9, Koob discloses the device above but is silent about the claimed pattern with respect to the first, second, and third fibers. Li does disclose any braiding can be used and can be different for different layers (paragraph 70, 71).
Foerster teaches a similar device (braided layered device, abstract) having a braiding pattern comprising first, second, and third fibers (fibers as seen in figure (3, 11) with the second fiber being in between the first and third collagen fibers, and the first, second, and third fibers are braided together to form a braid (figure 3, 11), wherein the braid comprises a portion in which the first and second fibers form a pick under a crossing fiber, and the third collagen fiber passes over the crossing fiber, and a portion in which the second and third collagen fibers form a pick under the crossing fiber, and the first collagen fiber passes over the crossing collagen fiber (paragraph 27) for the purpose of providing a visually apparent pattern of braiding. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the pattern of Foerster as the braiding pattern of Koob in order for providing a visually apparent pattern of braiding for the device.
As to claim 10, with the device of Koob and Foerster above, Foerster further teaches the first and third fibers are arranged in an alternating braid pattern (figure 3, 11 of Foerster teaches the first and third fiber can alternate in how they are arranged with respect to the other fibers). Further limitations are needed in how they “alternate”. 
As to claim 11, with the device of Koob and Foerster above, Foerster further teaches the first plurality of braided fibers has a picks per inch (PPI) that is greater than the PPI of the second plurality of braided fibers (figure 11). The pattern of Li can use the pattern of Foerster with a greater PPI.
As to claim 12, with the device of Koob and Foerster above, Foerster further teaches a third layer (14d, figure 11), the third layer comprising a third plurality of braided fibers, wherein said third layer surrounds the first layer and the second layer. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0172096 to Koob in view of U.S. Patent Publication 2006/0155328 to Foerster as applied to claims 5, 9-12, above, and further in view of U.S. Patent 6,045,571 to Hill.
As to claim 13, Koob as modified by Foerster discloses the device above but is silent about the PPI of the layers. However, Foerster does teach the PPI increase from the core towards the outer third layer (figure 11). The PPI will be a result effective variable with respect to the strength, or tie down characteristics of the suture. 
Hill teaches a similar device (braided suture) having different layers (figure 3) with different PPI ranges from 5-40 (table 3, 5) including 5, 15, 20 PPI for the purpose of using a preferred known braiding pattern (col. 3 ll. 15-36, col. 4 ll. 30-40). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the PPI of the first, second, and third layers of Koob as modified by Foerster be 5, 15, 20 PPI since it has been held that discovering the optimum value of a result effect variable involves only routine skill in the art. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0172096 to Koob in view of U.S. Patent Publication 2010/0063599 to Brunelle.
As to claim 16, Koob disclose the device above but is silent about the tensile strength of the construct. 
Brunelle teaches a similar device (braided construct) having a tensile strength of about 10 to 50 N (paragraph 30) for the purpose providing a suitable tensile strength for a construct. It would have been obvious to one of ordinary skill in the art to have the device of Koob comprise a tensile strength of 10-50 N as taught by Brunelle in order for providing a suitable tensile strength for a construct. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0172096 to Koob in view of U.S. Patent Publication 2009/0287308 to Davis.
As to claim 17, Koob disclose the device above but silent about the flexural stiffness of the construct. 
Davis teaches a similar device (twisted fiber construct) having flexural stiffness of about 3x106 kg/cm2 to about 1 kg/cm2 (paragraph 83) for the purpose of providing a suitable flexural stiffness for a construct. It would have been obvious to one of ordinary skill in the art to have the device of Koob comprise flexural stiffness of about 3x106 kg/cm2 to about 1 kg/cm2 as taught by Davis in order for providing a suitable tensile strength for a construct. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0172096 to Koob in view of U.S. Patent Publication 2013/0226232 to Dumanian.
As to claim 20, Koob disclose a medical suture (paragraph 4, the medical ribbon can read on a suture) comprising a body (10, figure 10, 7a), the body comprising a core (20) comprising a first plurality of fibers (paragraph 72) and, wherein the first plurality of fibers consists of collagen fibers (paragraph 76), and the core comprises fibers that consist of collagen fibers (paragraph 76), a layer (10i as seen in figure 7a, and/or 10y as seen in fifugre 10) comprising at least two continuous length collagen fiber (paragraph 65), wherein the layer surrounds the core and the at least two continuous length collagen fibers are braided together (figure 7a, 10, paragraph 65), and wherein the construct has a diameter in a range of about 0.1 to 1 mm (paragraph 68, 74) but is silent about the body is a cylindrical body. Koob does not disclose the specific cross-section of the construct such that it would distinctly read on a cylinder. 
Dumanian teaches a similar device (braided construct) having a body that is cylindrical as well as a ribbon (paragraph 39). Dumanian teaches the cross-sectional shape of the construct can be any suitable shape for providing given qualities or characteristics. Therefore, if it would not be inherent that the body of Koob would be cylindrical, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the body of the construct of Koob be cylindrical as taught by Dumanian in order for using a suitable shape that can provide given qualities or characteristics
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771